DeviN, J.
The only exception brought forward in the defendant’s appeal is the denial by the trial court of his motion for judgment of nonsuit. We have hereinbefore set out a summary of the pertinent evidence, and considering this in the light most favorable to the State (S. v. Massengill, 228 N.C. 612, 41 S.E. 2d 713), we are of opinion that there was sufficient evidence, pointing to the guilt of the appealing defendant as having participated in the commission of the crime charged in the bill of indictment, to warrant submission of the case to the jury. This view is supported by what was said in the recent cases of S. v. Frye, 229 N.C. 581, 50 S.E. 2d 895; S. v. Braxton, ante, 312; and S. v. Flynn, ante, 293. The motion for judgment of nonsuit was properly denied.
In the trial we find
No error.